AO 245D (Rev. 09/19) Judgment in a Criminal Case for Revocations
Sheet 1

UNITED STATES DISTRICT COURT

Southern District of Ohio

 

 

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
Vv. ) (For Revocation of Probation or Supervised Release)
Joshaun Morton
) Case No. 1:10cer114
USM No. 69300-061
) Zenaida Lockard, Esq ae
THE DEFENDANT:
“admitted guilt to violation of condition(s) see below of the term of supervision.
Ol was found in violation of condition(s) count(s) after denial of guilt.
The defendant is adjudicated guilty of these violations:
Violation Number Nature of Violation Violation Ended
Violation 1 new law violation 01/21/2020
Violation 2 failure to refrain from unlawful use of controlled substance 11/08/2019
Violation 3 failure to participate in substance abuse treatment program 11/15/2019
The defendant is sentenced as provided in pages 2 through 1 of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
Ol The defendant has not violated condition(s) and is discharged as to such violation(s) condition.

It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are
fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in
economic circumstances.

 

 

Last Four Digits of Defendant’s Soc. Sec. No.: 1034 02/28/2020
Date of Impositiopof Judgment
Defendant’s Year of Birth: 1992 ttn kl Jog tt
t
City and State of Defendant’s Residence: wethee Signature of Judge

Cincinnati, Ohio

 

Michael R. Barrett, United States District Judge

 

Name and Title of Judge

weds Z) 2022

Date
AO 245D (Rev. 09/19) — Judgment in a Criminal Case for Revocations

Sheet 2— Imprisonment

Judgment — Page of

DEFENDANT: Joshaun Morton
CASE NUMBER: 1:10cr114

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total

term of :
Six (6) months with no supervision to follow.

OC The court makes the following recommendations to the Bureau of Prisons:

C1 The defendant is remanded to the custody of the United States Marshal.

Ol The defendant shall surrender to the United States Marshal for this district:

O at O am. O pm. on

 

Ol sas notified by the United States Marshal.

@ The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
M before2p.m.on 04/03/2020
O as notified by the United States Marshal.

 

Olas notified by the Probation or Pretrial Services Office.

RETURN

I have executed this judgment as follows:

at

Defendant delivered on to

 

with a certified copy of this judgment.

 

 

UNITED STATES MARSHAL

By

 

DEPUTY UNITED STATES MARSHAL
